470 So. 2d 820 (1985)
FLORIDA REFRIGERATED SERVICE and Rtc Transportation, Inc., Appellants,
v.
Susie B. MEEKS, Appellee.
No. BA-263.
District Court of Appeal of Florida, First District.
June 12, 1985.
Susan W. Fox and Richard A. Valeri of Macfarlane, Ferguson, Allison & Kelly, Tampa, for appellants.
Manuela A. Napier and David J. Williams of Lane, Trohn, Clarke, Bertrand & Williams, Lakeland, for appellee.
WENTWORTH, Judge.
We find no error in the compensation award appealed except for alleged ambiguity in the order that appellant shall:
Pay the medical bills incurred for treatment of the injury according to the medical fee schedule.
Appellee stipulates on appeal that all "medical bills have been paid by other sources and no claim is made for them" except for Lakeland General Hospital statements in evidence and Watson Clinic records previously provided to carrier. Our cases establish the carrier's right to have an award limited to medical bills in evidence, or otherwise identified with particularity, in the record, Decks, Inc. of Florida v. Wright, 389 So. 2d 1074 (Fla. 1st DCA 1980); and cf., Station Managers, Inc. v. Grover, 471 So. 2d 118 (Fla. 1st DCA 1985). We note, however, that the issues were clearly susceptible of clarification by specific objection before the deputy either at the hearing or after entry of the order. Failure to do so should foreclose appellate argument on the point.
Affirmed.
NIMMONS and ZEHMER, JJ., concur.